Citation Nr: 1545782	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for blackouts with frequent loss of consciousness, to include as secondary to service-connected cervical spondylosis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.G.



ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during his May 2015 Travel Board hearing that private physicians told him that his blackouts had been caused by his cervical spondylosis, and he reported that he stopped experiencing blackouts following surgery on his cervical spine.  See Transcript of Record at 19, 47.  He has also stated that he experiences loss of consciousness during cervical spine range of motion.  See VA examination, dated December 9, 2011.  As the Veteran has indicated that his blackouts are secondary to his service-connected cervical spondylosis, he should be provided with additional VCAA notice on remand.  Further, he should be scheduled for an appropriate VA examination in order to obtain a medical opinion as to the etiology of his claimed disability manifested by blackouts with frequent loss of consciousness.

The Veteran has stated that he was on active duty for training in 1991 with MP Group 344 in Worcester, MA.  Efforts should be undertaken to verify any dates of active duty for training in May and June 1991.

The Veteran's service treatment records show that he was involved in a motor vehicle accident on March 19, 1978, and seen at the emergency room at the U.S. Army Medical Department at Ft. Carson, CO.  On his separation examination in April 1978, he gave a history of a head injury.  On remand, the Veteran's complete service treatment records should be obtained, to include all clinical records and any hospitalization records.  

In addition, the Veteran's treatment records from Ralph Bevivino, M.D., Pauline Chao, M.D., Dr. Sands, Glover Memorial Hospital, Mass General Hospital (Dr. Bogle or Bolder), and Boston Children's Hospital should be obtained.  The record further reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  These records should also be obtained.  

Finally, the Veteran should be afforded an appropriate VA examination concerning his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete and submit a VA Form 21-8940.  


2.  Send the Veteran a VCAA letter addressing his claim for service connection for blackouts with frequent loss of consciousness, as secondary to service-connected cervical spondylosis.  See 38 C.F.R. § 3.310. 

3.  Make arrangements to obtain the Veteran's complete service treatment records related to his period of service from June 1975 to June 1978, to include all clinical records and any hospitalization records related to his March 19, 1978, treatment at the emergency room at the U.S. Army Medical Department at Ft. Carson, CO.  

Also, obtain the Veteran's complete service treatment records related to his service in the U.S. Army Reserves.

4.  Take appropriate action to verify whether the Veteran had any periods of active duty for training with the U.S. Army Reserves in May 1991 and/or June 1991.  He has stated that he was on ACDUTRA with MP Group 344 in Worcester, MA.  

5.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 1978 to July 2010 and from July 2014 forward.

6.   Make arrangements to obtain all administrative and medical records related to the Veteran's claim for SSA disability benefits.

7.  Make arrangements to obtain the Veteran's complete treatment records from Ralph Bevivino, M.D.; Pauline Chao, M.D.; Dr. Sands; Glover Memorial Hospital; Mass General Hospital (Dr. Bogle or Bolder); and Boston Children's Hospital, dated from January 1991 forward.

8.  Thereafter, schedule the Veteran for a VA neurological examination.  In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.  

(a)  The examiner should identify all current disabilities manifested by blackouts and loss of consciousness, to include any transient ischemic episodes, vasovagal syncope, etc.  All appropriate diagnostic testing should be accomplished.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by blackouts and loss of consciousness had its clinical onset during active service or is related to any incident of service, to include a head injury.

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by blackouts and loss of consciousness was either (i) caused by, or (ii) aggravated, or permanently worsened by, the Veteran's cervical spondylosis.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached


9.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., cervical spondylosis, depression, and ulnar neuropathy of the right arm) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  



10.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


